Citation Nr: 1340820	
Decision Date: 12/11/13    Archive Date: 12/20/13

DOCKET NO.  13-13 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death, claimed as due to herbicide exposure, for the purpose of entitlement to retroactive benefits.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel



INTRODUCTION

The Veteran served on active duty from October 1969 to December 1971.  He died in April 2010.  The appellant is the surviving spouse of the Veteran.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Nashville, Tennessee, RO currently has jurisdiction over the case.

The Board notes that, in her April 2013 substantive appeal (VA Form 9), the appellant requested that her case be expedited due to financial hardship and attached supporting documentation.  However, such may not be considered a motion to advance her case on the docket before the Board because such was filed at the RO.  38 C.F.R. § 20.900(c)(2) (2013).  Therefore, as this case is being remanded in order to afford the appellant her requested Board hearing, the agency of original jurisdiction should consider the appellant's request to expedite her case.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

In her April 2013 substantive appeal (VA Form 9), the appellant indicated that she wished to appear at a hearing before a Veterans Law Judge via video-conference.  Such hearing has not yet been scheduled.  Therefore, a remand is necessary in order to afford the appellant her requested hearing.  See 38 C.F.R. §§ 20.702; 20.704 (2013).


Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a video-conference hearing before a Veterans Law Judge.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

